Brown, J.
Appellant, Frank Knight, has appealed the judgment of the Court of Common Pleas of Cuyahoga County which reversed the order of the State Personnel Board of Review.
Knight was employed at the Western Reserve Psychiatric Habilitation Center, appellee (hereinafter referred to as Western Reserve), as a Hospital Aide Supervisor II. Effective February 10, 1979, Knight’s civil service classification was reduced to a Nursing Associate because of an alleged failure of good behavior and neglect of duty. The reduction order was filed with the State Personnel Board of Review on February 14, 1979.
The reduction order was directed at three alleged in-